DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-6, 10-12 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-6, 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/593025 (reference application). Although the claims at issue are not identical, the ‘025 Claims are a slightly broader version of the instant claims which embodies similar scope and wherein the differences are not patentably distinct:

Claim 1
17/593025 Claim 1
A method for transmitting uplink (UL) data by a user equipment (UE) in a wireless communication system, the method comprising: upon transmitting the UL data based on a configured grant (CG) configuration related to a Hybrid-ARQ (HARQ) process, starting a first timer related to the HARQ process and a second timer related to the HARQ process, wherein the second timer is longer than the first timer; and after an expiration time point of the first timer, performing a retransmission of the UL data based on the HARQ process, 
A method for transmitting uplink (UL) data by a user equipment (UE) in a wireless communication system, the method comprising: based on the UE transmitting the UL data on a first UL resource of a configured grant (CG) configuration based on a Hybrid-ARQ (HARQ) process, starting a CG retransmission timer for the HARQ process and a CG timer for the HARQ process; … and performing retransmission of the UL data based on the HARQ process after the expected expiration time point of the CG timer
wherein, while the first timer is running, the retransmission of the UL data based on the HARQ process is prohibited, wherein while the second timer is running, a new transmission of the UL data based on the HARQ process is prohibited, 
(Claim 4)
wherein while the CG retransmission timer is running, performing retransmission of the UL data based on the HARQ process is prohibited, and wherein while the CG timer is running, performing new transmission of UL data based on the HARQ process is prohibited
wherein, based on a first UL resource of the CG configuration being configured between the expiration time point of the first timer and an expected expiration time point of the second timer, the retransmission of the UL data is performed on the first UL resource, 
(Claim 2)
wherein, based on the second UL resource of the CG configuration being configured between the expiration time point of the CG retransmission timer and the expected expiration time point of the CGtimer, the retransmission of the UL data is performed on the second UL resource
wherein, based on the first UL resource of the CG configuration not being configured between the expiration time point of the first timer and the expected expiration time point of the second timer: (i) the second timer is stopped before the expected expiration time point of the second timer and (ii) the retransmission of the UL data is performed on a second UL resource of the CG configuration configured after the expected expiration time point of the second timer.
(Claim 3)
wherein, based on the second UL resource of the CG configuration not being configured between the expiration time point of the CG retransmission timer and the expected expiration time point of the CG timer, the retransmission of the UL data is performed on a third UL resource of the CG configuration configured after the expected expiration time point of the CG timer.


	RE Claim 5, see ‘025 Claim 5.
	RE Claim 6, see ‘025 Claims 6-9.
	RE Claim 10, see ‘025 Claim 10.
	RE Claim 11, see ‘025 Claims 11 (also Claims 2-4).
	RE Claim 12, see ‘025 Claim 12 (also Claims 2-4). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelletier et al. (US# 2017/0013565 – which teaches of HARQ retransmission based on CG timer expiration).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477